COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                §
                                                                No. 08-08-00285-CV
                                                §
 IN THE MATTER OF D.O.,                                              Appeal from the
                                                §
                A Juvenile.                                      65th District Court
                                                §
                                                              of El Paso County, Texas
                                                §
                                                                     (TC#08,00534)
                                                §

                                 MEMORANDUM OPINION

       D.O., a juvenile, has filed a written request to dismiss his notice of appeal because he no

longer desires to pursue an appeal. The request is signed by both D.O. and his attorney. We grant

the request and dismiss the appeal. See TEX .R.APP .P. 42.1(a)(1).



                                              GUADALUPE RIVERA, Justice

April 2, 2009

Before Chew, C.J., McClure, and Rivera, JJ.